Title: From George Washington to Dolphin Drew, 25 February 1784
From: Washington, George
To: Drew, Dolphin



Sir,
Mount Vernon 25th Feby 1784

Yesterday evening brought me your favor of the 13th.
Two things induced me to Lease my Lands in small tenements; the first was to accommodate weak handed people who were not able to purchase, thereby inviting & encouraging a number of useful Husbandmen & mechanicks to settle among us: The other, that I might have them restored to me at the expiration of the term for wch they were granted, in good order & well improved—One step towards which was to prevent a shift of property without my consent, and a covenant was inserted in the Leases accordingly.
From the first I laid it down as a maxim, that no person who possessed Lands adjoining, should hold any of mine as a Lessee, and for this obvious reason, that the weight of their labour, & burden of the crops, whilst it was in a condition to bear them, would fall upon my Land, and the improvement upon his own, in spite of all the covenants which could be inserted to prevent it. Having no cause to depart from this opinion, & without meaning to apply the observation particularly to Mr Throckmorton, whose person & character are entirely unknown to me, he must excuse me for declaring in very explicit terms, that I will not suffer his purchase of Collet, to be carried into effect, of this, Mr Lund Washington who was acquainted with my sentiments on these matters, and who superintended my business, informs me he acquainted Mr Throckmorton (hearing he was about to purchase) either directly or by means of his acquaintance in September last: he has not paid his money therefore, or erred in this business, without warning of the consequences.
A good price & ready money might induce me to part with

the fee-simple of Collet’s Lot—perhaps of the other also. Without these I do not incline to sell as Lands are rising very fast in their price; which will be enhanced by the emigration of Foreigners, & the demand for them. I am Sir Your most Obt Servant

G: Washington

